PER CURIAM.
The judgment of convictions and sentence under review is affirmed upon a holding that (1) the trial court committed no error in denying the defendant’s motion to suppress the in-court identifications of the defendant by the witness Lucy Sanchez because utterly no showing was made below that any unnecessarily suggestive identification procedures were used by the state within the meaning of the standards established in Neil v. Biggers, 409 U.S. 188, 93 S.Ct. 375, 34 L.Ed.2d 401 (1972); (2) the trial court committed no error in denying the defendant’s motion to discharge based on an alleged speedy trial violation, State v. Bassham, 352 So.2d 55 (Fla.1977); and *562(3) the trial court committed no error in denying a motion for mistrial based on a witness’ trial reference to a police photo lineup, as a subsequent cautionary instruction cured the error under the circumstances of this case. See Loftin v. State, 273 So.2d 70 (Fla.1973); Jones v. State, 453 So.2d 1192 (Fla. 3d DCA 1984).
Affirmed.